Opinion by
Tilson, J.
On the record presented the merchandise in question was held dutiable as follows: (1) filet laces similar to those involved in United States v. Jabara (22 C. C. P. A. 77, T. D. 47065) at 75 percent under paragraph 1430; (2) knit outerwear in chief value of wool at 45 cents per pound and 50 percent ad valorem under paragraph 1114; (3) artificial flowers at 60 percent under paragraph 1419; (4) embroidered articles at 75 percent under paragraph 1430; (5) cotton wearing apparel at 35 percent under paragraph 919; (6) silk wearing apparel at 60 percent under paragraph 1210; (7) wearing apparel in chief value of vegetable fiber other than cotton at 35 percent under paragraph 1017; (8) floor coverings at 30 percent under paragraph 1117; and (9) articles in chief value of compounds of cellulose 'at 60 percent under paragraph 31.